DETAILED ACTION
Claims 1-20 are pending in this application.
	
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 9-11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (U.S. PGPub No. 2019/0051353)
 
Claim 1
Oh (2019/0051353) teaches:
A method comprising: receiving data to be stored at a memory component; FIG. 7 and P. 0106-107 controller 320 may receive write data Data1 and logical address ADDR_L, write data Data1 is divided into a plurality of sub-regions Region1_1 to Region1_k; P. 0122 and FIG. 9 a page is divided into sub-page data Page1_1 to Page 1_4 (a page may be defined as a region, see P. 0098)
determining a first location of a first layer of the memory component to store a first portion of the data, wherein the first layer comprises a first plurality of memory cells; P. 0078-81 address conversion unit 231 translates the received logical address into a physical address indicating a position of a region, then layer assignment unit 220 takes the physical address and generates a second address indicating the position of a plurality of sub-regions; FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_1 (first portion of data) is written to a first tile Tile1 (first location) of the first layer Layer1
[…] determining a second location of a second layer of the memory component to store a second portion of the data, wherein the second layer comprise a second plurality of memory cells, and wherein the second layer is different from the first layer; FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_2 (second portion of data) is written to a second tile Tile2 (second location) of the second layer Layer2
The particular embodiment of Oh does not explicitly state selecting a memory cell within a location of a layer. 
[…] determining a first memory cell of the first plurality of memory cells, wherein the first memory cell is located at a first location within the first layer; […] P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
 […] determining a second memory cell of the second plurality of memory cells, wherein the second memory cell is located at a second location within the second layer, wherein the second location within the second layer is different from the first location within the first layer; and P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
storing, by a processing device, the first portion of the data in the first memory cell at the first location within the first layer and the second portion of the data in the second memory cell at the second location of the second layer within the memory component. FIG. 9 and P. 0122-123 the sub-pages Page1_1 to Page1_4 are provided through write driver unit 411 to layer selection unit 412, to write Page1_1 to Tile1 of Layer1 and Page1_2 to Tile2 of the Layer2; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the particular embodiment of Oh with selecting a memory cell within a location of a layer taught by Oh.
The motivation being to select memory cells within a row of a tile (See Oh P. 0120)
Both embodiments of Oh are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine the particular embodiment of Oh with the example shown in FIG. 8 of Oh to obtain the invention as recited in claims 1-8.
		
Claim 2
Oh (10741245) teaches:
The method of claim 1, wherein the memory component comprises 3-Dimensional memory, and wherein the first layer is stacked vertically in relation to the second layer. FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; FIG. 4A and P. 0084-85 memory device 100 may have a 3-dimensional structure of stacked memory cell layers on an X-Y plane in a Z-axial direction *** this is what they’re arguing?

Claim 3
Oh (58.95 l) teaches:
The method of claim 1, wherein determining the second location of the second layer comprises: determining a first address value associated with the first location of the first layer; P. 0137-138 a layer assignment unit 521A may receive a first address ADDR1 from a host, perform a layer assignment operation using the first address ADDR1, and provide a second address ADDR2 to a layer selection unit 512A of the memory device 510A as an assignment result
determining a total number of layers for the memory component; and P. 0108 sub-regions may be assigned to different layers according to the number of sub-region data and the number of layers (it is obvious the number of layers is determined, in order to assign sub-regions to layers)
determining a second address value associated with the second location of the second layer in view of the first address value and the total number of layers. P. 0080-81 According to the layer assignment operation, the processing unit 220 may convert a physical address indicating a physical position of a region (e.g. first address) into a physical address (e.g., a second address) indicating physical positions of a plurality of sub-regions. The second address may include layer selection information indicating a position of a layer assigned to each of the pieces of sub-region data

Claim 9
Oh (2019/0051353) teaches:
A non-transitory computer readable medium comprising instructions, which when executed by a processing device, cause the processing device to perform operations comprising: P. 0073 and FIG. 3 processing unit 220 within controller 220 executes instructions stored on memory to distribute data among a plurality of layers
receiving a request to retrieve data stored at a memory component; P. 0068 pieces of region data, which are distributed and written to a plurality of layers, may be read according to an address ADDR provided to the memory device 100; P. 0122 and FIG. 9 a page is divided into sub-page data Page1_1 to Page 1_4 (a page may be defined as a region, see P. 0098)
determining a first location of a first layer of the memory component that stores a first portion of the data , wherein the first layer comprises a first plurality of memory cells; P. 0078-81 address conversion unit 231 translates the received logical address into a physical address indicating a position of a region, then layer assignment unit 220 takes the physical address and generates a second address indicating the position of a plurality of sub-regions; FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_1 (first portion of data) is written to a first tile Tile1 (first location) of the first layer Layer1
 […] determining a second location of a second layer of the memory component that stores a second portion of the data, wherein the second layer comprise a second plurality of memory cells, and wherein the second layer is different from the first layer; […] FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_2 (second portion of data) is written to a second tile Tile2 (second location) of the second layer Layer2
 
 […] determining a first memory cell of the first plurality of memory cells, wherein the first memory cell is located at a first location within the first layer; […] P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
 […] determining a second memory cell of the second plurality of memory cells, wherein the second memory cell is located at a second location within the second layer, wherein the second location within the second layer is different from the first location within the first layer: and P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
retrieving the data from the first memory cell at the first location within the first layer and the second memory cell at the second location within the second layer of the memory component. P. 0140 and FIG. 13A the first to fourth sub-region data Region1_1 to Region1_4 which make up the region, are simultaneously read and provided through sense amplifiers SA to controller 520A
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the particular embodiment of Oh with selecting a memory cell within a location of a layer taught by Oh.
The motivation being to select memory cells within a row of a tile (See Oh P. 0120)

Therefore it would have been obvious to combine the particular embodiment of Oh with the example shown in FIG. 8 of Oh to obtain the invention as recited in claims 9-13.

Claim 10
Oh (10741245) teaches:
The non-transitory computer readable medium of claim 9, wherein the memory component comprises 3-Dimensional memory, and wherein the first layer is stacked vertically in relation to the second layer. FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; FIG. 4A and P. 0084-85 memory device 100 may have a 3-dimensional structure of stacked memory cell layers on an X-Y plane in a Z-axial direction

Claim 11
Oh (10741245) teaches:
The non-transitory computer readable medium of claim 9, wherein to determine the second location of the second layer, the operations further comprise: determining a first address value associated with the first layer; P. 0137-138 a layer assignment unit 521A may receive a first address ADDR1 from a host, perform a layer assignment operation using the first address ADDR1, and provide a second address ADDR2 to a layer selection unit 512A of the memory device 510A as an assignment result
determining a total number of layers for the memory component; and P. 0108 sub-regions may be assigned to different layers according to the number of sub-region data and the number of layers (it is obvious the number of layers is determined, in order to assign sub-regions to layers)
determining a second address value associated with the second layer in view of the first address value and the total number of layers. P. 0080-81 According to the layer assignment operation, the processing unit 220 may convert a physical address indicating a physical position of a region (e.g. first address) into a physical address (e.g., a second address) indicating physical positions of a plurality of sub-regions. The second address may include layer selection information indicating a position of a layer assigned to each of the pieces of sub-region data

Claim 14
Oh (2019/0051353) teaches:
 A system comprising: a memory component; and a processing device, operatively coupled with the memory component, to: P. 0046 and FIG. 1 memory device 100 is coupled to memory controller 200; P. 0073 and FIG. 3 processing unit 220 within controller 220 executes instructions stored on memory to distribute data among a plurality of layers
receive data to be stored at the memory component; FIG. 7 and P. 0106-107 controller 320 may receive write data Data1 and logical address ADDR_L, write data Data1 is divided into a plurality of sub-regions Region1_1 to Region1_k; P. 0122 and FIG. 9 a page is divided into sub-page data Page1_1 to Page 1_4 (a page may be defined as a region, see P. 0098)
 determine a first location of a first layer of the memory component to store a first portion of the data wherein the first layer comprises a first plurality of memory cells; […] P. 0078-81 address conversion unit 231 translates the received logical address into a physical address indicating a position of a region, then layer assignment unit 220 takes the physical address and generates a second address indicating the position of a plurality of sub-regions; FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_1 (first portion of data) is written to a first tile Tile1 (first location) of the first layer Layer1
 […] determine a second location of a second layer of the memory component to store a second portion of the data, wherein the second layer comprise a second plurality of memory cells, and wherein the second layer is different from the first layer; […] FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; P. 0085 the layers may include memory cells; P. 0122-123 and FIG. 9 sub-page data Page1_2 (second portion of data) is written to a second tile Tile2 (second location) of the second layer Layer2
The particular embodiment of Oh does not explicitly state selecting a memory cell within a location of a layer. 
 […] determine a first memory cell of the first plurality of memory cells, wherein the first memory cell is located at a first location within the first layer; […] P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
 […] determine a second memory cell of the second plurality of memory cells, wherein the second memory cell is located at a second location within the second layer, wherein the second location within the second layer is different from the first location within the first layer; and P. 0112 memory cells that share the same row and column selection units may be included in one tile; P. 0120 and FIG. 8B when a piece of sub-sector data is written to a tile, some of the memory cells arranged in one row may be selected. The second address ADDR2 may include information for selecting a row and column in each tile
store the first portion of the data in the first memory cell at the first location within the first layer and the second portion of the data in the second memory cell at the second location within the second layer of the memory component. FIG. 9 and P. 0122-123 the sub-pages Page1_1 to Page1_4 are provided through write driver unit 411 layer selection unit 412 to write Page1_1 to Tile1 of Layer1 and Page1_2 to Tile2 of the Layer2
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the particular embodiment of Oh with selecting a memory cell within a location of a layer taught by Oh.
The motivation being to select memory cells within a row of a tile (See Oh P. 0120)
Both embodiments of Oh are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine the particular embodiment of Oh with the example shown in FIG. 8 of Oh to obtain the invention as recited in claims 14-20.

Claim 15
Oh (10741245) teaches:
 The system of claim 14, wherein the memory component comprises 3-Dimensional memory, and wherein the first layer is stacked vertically in relation to the second layer. FIG. 8A and P. 0111-112 memory device 410 is divided into a plurality of layers and tiles; FIG. 4A and P. 0084-85 memory device 100 may have a 3-dimensional structure of stacked memory cell layers on an X-Y plane in a Z-axial direction

Claim 16
Oh (10741245) teaches:
 The system of claim 14, wherein to determine the second location of the second layer, the processing device is further to: determine a first address value associated with the first location of the first layer; P. 0137-138 a layer assignment unit 521A may receive a first address ADDR1 from a host, perform a layer assignment operation using the first address ADDR1, and provide a second address ADDR2 to a layer selection unit 512A of the memory device 510A as an assignment result
 determine a total number of layers for the memory component; and P. 0108 sub-regions may be assigned to different layers according to the number of sub-region data and the number of layers (it is obvious the number of layers is determined, in order to assign sub-regions to layers)
 determine a second address value associated with the second location of the second layer in view of the first address value and the total number of layers. P. 0080-81 According to the layer assignment operation, the processing unit 220 may convert a physical address indicating a physical position of a region (e.g. first address) into a physical address (e.g., a second address) indicating physical positions of a plurality of sub-regions. The second address may include layer selection information indicating a position of a layer assigned to each of the pieces of sub-region data


Claim 4-5, 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (U.S. PGPub No. 2019/0051353) in view of CR et al. (U.S. PGPub No. 2018/0188956)

Claim 4
Oh does not explicitly state the first location in the first layer and second location in the second layer being in the same logical unit.

The method of claim 1, further comprising: determining a logical unit of the memory component to store the data; P. 0055 memory die (analogous to a layer) may be vertically stacked within package 122; P. 0065-66 and FIGs. 1A and 3 meta-groups (analogous to logical units) are formed from the plurality of dies based on measured die performance, memory controller issues memory operations in respective meta-groups to execute in parallel; FIG. 8A and P. 0090-91 memory controller 122 may receive a command for a memory program operation, that corresponds to a plurality of physical addresses across multiple memory dies in a meta-group
determining the first location of the first layer at the logical unit of the memory component; and determining the second location of the second layer at the logical unit of the memory component. FIG. 9 and P. 0097-100 controller receives a command for a program operation including an LBA, in step 904 the LBA is converted to physical addresses corresponding to multiple memory dies in a single meta-group. In step 906, a mapping of meta-groups is accessed to determine the LUNs associated with each die. In step 908 a command is issued for each LUN/die (analogous to layer); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in the same logical unit taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)

Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 4.
	
	
Claim 5
Oh does not explicitly state the first location in the first layer and second location in the second layer being in different logical units. 
CR (2018/0188956) teaches:
The method of claim 1, further comprising: determining a first logical unit of the memory component and a second logical unit of the memory component to store the data, wherein the second logical unit is different from the first logical unit; P. 0032 and FIG. 2A 3D stacked non-volatile memory device on which embodiments are practiced; P. 0055 memory die may be vertically stacked within package 122; P. 0068 and FIG. 4A meta-groups are formed at a zone level, each zone (analogous to a logical unit) comprising a plurality of blocks on the same memory die 108. Meta-zone 0A may be formed from Zone 0 from die 108(0) and Zone 0 from 108(1); P. 0106 the command forming process of FIG. 9 may operate on a zone level. The memory controller may issue a first command with LUN=00 (for die 1), and a second command with LUN=10 (for die 2).
determining the first location of the first layer at the first logical unit of the memory component; and determining the second location of the second layer at the second logical unit of the memory component. FIG. 9 and P. 0102 In step 908, the memory controller forms a command for each member of the meta-group (e.g. Meta-zone 0A’s members are Zone 0 from die 108(0) and Zone 0 from 108(1), each zone is analogous to a logical unit); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in different logical units taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)
The systems of Oh and CR are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 5.

Claim 12
Oh does not explicitly state the first location in the first layer and second location in the second layer being in the same logical unit.
CR (2018/0188956) teaches:
The non-transitory computer readable medium of claim of claim 9, the operations further comprising: determining a logical unit of the memory component that stores the data; P. 0055 memory die (analogous to a layer) may be vertically stacked within package 122; P. 0065-66 and FIGs. 1A and 3 meta-groups (analogous to logical units) are formed from the plurality of dies based on measured die performance, memory controller issues memory operations in respective meta-groups to execute in parallel; FIG. 8A and P. 0090-91 memory controller 122 may receive a command for a memory read operation, that corresponds to a plurality of physical addresses across multiple memory dies in a meta-group
determining the first location of the first layer at the logical unit of the memory component; and determining the second location of the second layer at the logical unit of the memory component. FIG. 9 and P. 0097-100 controller receives a command for a read operation including an LBA, in step 904 the LBA is converted to physical addresses corresponding to multiple memory dies in a single meta-group. In step 906, a mapping of meta-groups is accessed to determine the LUNs associated with each die. In step 908 a command is issued for each LUN/die (analogous to layer); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in the same logical unit taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)
The systems of Oh and CR are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 12.

Claim 13
Oh does not explicitly state the first location in the first layer and second location in the second layer being in different logical units. 
CR (2018/0188956) teaches:
The non-transitory computer readable medium of claim of claim 9, the operations further comprising: determining a first logical unit of the memory component and a second logical unit of the memory component that stores the data, wherein the second logical unit is different from the first logical unit; P. 0032 and FIG. 2A 3D stacked non-volatile memory device on which embodiments are practiced; P. 0055 memory die may be vertically stacked within package 122; P. 0097-100 controller receives a command for a read operation including an LBA, in step 904 the LBA is converted to physical addresses corresponding to multiple memory dies in a single meta-group; P. 0068 and FIG. 4A meta-groups are formed at a zone level, each zone (analogous to a logical unit) comprising a plurality of blocks on the same memory die 108. Meta-zone 0A may be formed from Zone 0 from die 108(0) and Zone 0 from 108(1); P. 0106 the command forming process of FIG. 9 may operate on a zone level. The memory controller may issue a first command with LUN=00 (for die 1), and a second command with LUN=10 (for die 2).
determining the first location of the first layer at the first logical unit of the memory component; and determining the second location of the second layer at the second logical unit of the memory component. FIG. 9 and P. 0102 In step 908, the memory controller forms a command for each member of the meta-group (e.g. Meta-zone 0A’s members are Zone 0 from die 108(0) and Zone 0 from 108(1), each zone is analogous to a logical unit); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in different logical units taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)

Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 13.

Claim 17
Oh does not explicitly state the first location in the first layer and second location in the second layer being in the same logical unit.
CR (2018/0188956) teaches:
 The system of claim 14, wherein the processing device is further to: determine a logical unit of the memory component to store the data; P. 0055 memory die (analogous to a layer) may be vertically stacked within package 122; P. 0065-66 and FIGs. 1A and 3 meta-groups (analogous to logical units) are formed from the plurality of dies based on measured die performance, memory controller issues memory operations in respective meta-groups to execute in parallel; FIG. 8A and P. 0090-91 memory controller 122 may receive a command for a memory program operation, that corresponds to a plurality of physical addresses across multiple memory dies in a meta-group
 determine the first location of the first layer at the logical unit of the memory component; and determine the second location of the second layer at the logical unit of the memory component. FIG. 9 and P. 0097-100 controller receives a command for a program operation including an LBA, in step 904 the LBA is converted to physical addresses corresponding to multiple memory dies in a single meta-group. In step 906, a mapping of meta-groups is accessed to determine the LUNs associated with each die. In step 908 a command is issued for each LUN/die (analogous to layer); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in the same logical unit taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)
The systems of Oh and CR are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 17.

Claim 18
Oh does not explicitly state the first location in the first layer and second location in the second layer being in different logical units. 
CR (2018/0188956) teaches:
 The system of claim 14, wherein the processing device is further to: determine a first logical unit of the memory component and a second logical unit of the memory component to store the data, wherein the second logical unit is different from the first logical unit; P. 0032 and FIG. 2A 3D stacked non-volatile memory device on which embodiments are practiced; P. 0055 memory die may be vertically stacked within package 122; P. 0068 and FIG. 4A meta-groups are formed at a zone level, each zone (analogous to a logical unit) comprising a plurality of blocks on the same memory die 108. Meta-zone 0A may be formed from Zone 0 from die 108(0) and Zone 0 from 108(1); P. 0106 the command forming process of FIG. 9 may operate on a zone level. The memory controller may issue a first command with LUN=00 (for die 1), and a second command with LUN=10 (for die 2).
 determine the first location of the first layer at the first logical unit of the memory component; and determine the second location of the second layer at the second logical unit of the memory component. FIG. 9 and P. 0102 In step 908, the memory controller forms a command for each member of the meta-group (e.g. Meta-zone 0A’s members are Zone 0 from die 108(0) and Zone 0 from 108(1), each zone is analogous to a logical unit); P. 0033, 0037 memory structure 126 of die 108 is addressable by word lines and bit lines, the on-chip address decoder (of FIG. 1) translates the address in a command from controller 122 for the mapping of memory array 126 (e.g. identifies a location in a layer)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the first location in the first layer and second location in the second layer being in different logical units taught by CR
The motivation being forming meta-groups based on performance times improves overall performance (See Oh P. 0026)
The systems of Oh and CR are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with CR to obtain the invention as recited in claim 18.

Claim 6-7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (U.S. PGPub No. 2019/0051353) in view of Alrod et al. (U.S. PGPub No. 2017/0116070)

Claim 6

Alrod (2017/0116070) teaches:
The method of claim 1, further comprising: determining a candidate location of a candidate layer of the memory component; P. 0044 during a write operation, metadata 114 may be accessed by read/write circuitry 113 to determine which portions/sectors of first block 105 may be written to; FIG. 1 and P. 0023 memory device 103 may be a 3D memory (e.g. a stacked die memory configuration) 
determining an endurance value associated with the candidate location of the candidate layer; P. 0044 metadata 114 may be updated to indicate which portions/sectors of first block 105 to skip; P. 0027 metadata 114 includes a failed bit count (FBC) of a wordline (analogous to an endurance value) 
responsive to determining that the endurance value satisfies an endurance threshold, setting the first location of the first layer to the candidate location of the candidate layer; and P. 0040 skip module 134 may determine the FBC of a sector (e.g. sector 109 in block 105) satisfies the error threshold 135, and takes no further action; P. 0044 after determining portions of first block 105 to be skipped, data is written to first block 105 without writing data to the skipped portions indicated by metadata 114
responsive to determining that the endurance value does not satisfy the endurance threshold, determining another location of another layer of the memory component for the first location of the first layer. P. 0040-41 If the FBC or syndrome weight of a sector is over the error threshold 1335, the physical address is at-risk of failure. In response to the first sector 109 being determined to be at-risk, the skip module 134 may send corrected data 124 to be stored at a second physical address in a different die; P. 0023 memory device 103 may be a stacked die 3D memory configuration (i.e. storing data in a different die stores it in a different layer of the 3D memory)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated endurance value satisfies an endurance threshold taught by Alrod
The motivation being to enable early detection of at-risk word lines storing data (See Alrod P. 0012)
The systems of Oh and Alrod are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with Alrod to obtain the invention as recited in claim 6.

Claim 7
Oh does not explicitly state selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated error rate value satisfies an error threshold.
Alrod (2017/0116070) teaches:
The method of claim 1, further comprising: determining a candidate location of a candidate layer of the memory component; P. 0044 during a write operation, metadata 114 may be accessed by read/write circuitry 113 to determine which portions/sectors of first block 105 may be written to; FIG. 1 and P. 0023 memory device 103 may be a 3D memory (e.g. a stacked die memory configuration)
determining an error rate value associated with the candidate location of the candidate layer; P. 0044 metadata 114 may be updated to indicate which portions/sectors of first block 105 to skip; P. 0027 metadata 114 includes a failed bit count (FBC) of a wordline (analogous to an error rate value, the examiner notes the claim does not specify how an error rate value is calculated)
responsive to determining that the error rate value satisfies an error threshold, setting the first location of the first layer to the candidate location of the candidate layer; and P. 0040 skip module 134 may determine the FBC of a sector (e.g. sector 109 in block 105) satisfies the error threshold 135, and takes no further action; P. 0044 after determining portions of first block 105 to be skipped, data is written to first block 105 without writing data to the skipped portions indicated by metadata 114
responsive to determining that the error rate value does not satisfy the error threshold, determining another location of another layer of the memory component for the first location of the first layer. P. 0040-41 If the FBC or syndrome weight of a sector is over the error threshold 1335, the physical address is at-risk of failure. In response to the first sector 109 being determined to be at-risk, the skip module 134 may send corrected data 124 to be stored at a second physical address in a different die; P. 0023 memory device 103 may be a stacked die 3D memory configuration (i.e. storing data in a different die stores it in a different layer of the 3D memory)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated error rate value satisfies an error threshold taught by Alrod
The motivation being to enable early detection of at-risk word lines storing data (See Alrod P. 0012)
The systems of Oh and Alrod are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.


Claim 19
Oh does not explicitly state selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated endurance value satisfies an endurance threshold.
Alrod (2017/0116070) teaches:
 The system of claim 14, wherein the processing device is further to: determine a candidate location of a candidate layer of the memory component; P. 0044 during a write operation, metadata 114 may be accessed by read/write circuitry 113 to determine which portions/sectors of first block 105 may be written to; FIG. 1 and P. 0023 memory device 103 may be a 3D memory (e.g. a stacked die memory configuration) 
 determine an endurance value associated with the candidate location of the candidate layer; P. 0044 metadata 114 may be updated to indicate which portions/sectors of first block 105 to skip; P. 0027 metadata 114 includes a failed bit count (FBC) of a wordline (analogous to an endurance value) 
 responsive to determining that the endurance value satisfies an endurance threshold, set the first location of the first layer to the candidate location of the candidate layer; and P. 0040 skip module 134 may determine the FBC of a sector (e.g. sector 109 in block 105) satisfies the error threshold 135, and takes no further action; P. 0044 after determining portions of first block 105 to be skipped, data is written to first block 105 without writing data to the skipped portions indicated by metadata 114
 responsive to determining that the endurance value does not satisfy the endurance threshold, determine another location of another layer of the memory component for the first location of the first layer. P. 0040-41 If the FBC or syndrome weight of a sector is over the error threshold 1335, the physical address is at-risk of failure. In response to the first sector 109 being determined to be at-risk, the skip module 134 may send corrected data 124 to be stored at a second physical address in a different die; P. 0023 memory device 103 may be a stacked die 3D memory configuration (i.e. storing data in a different die stores it in a different layer of the 3D memory)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated endurance value satisfies an endurance threshold taught by Alrod
The motivation being to enable early detection of at-risk word lines storing data (See Alrod P. 0012)
The systems of Oh and Alrod are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with Alrod to obtain the invention as recited in claim 19.

Claim 20
Oh does not explicitly state selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated error rate value satisfies an error threshold.
Alrod (2017/0116070) teaches:
 The system of claim 14, wherein the processing device is further to: determine a candidate location of a candidate layer of the memory component; P. 0044 during a write operation, metadata 114 may be accessed by read/write circuitry 113 to determine which portions/sectors of first block 105 may be written to; FIG. 1 and P. 0023 memory device 103 may be a 3D memory (e.g. a stacked die memory configuration)
 determine an error rate value associated with the candidate location of the candidate layer; P. 0044 metadata 114 may be updated to indicate which portions/sectors of first block 105 to skip; P. 0027 metadata 114 includes a failed bit count (FBC) of a wordline (analogous to an error rate value, the examiner notes the claim does not specify how an error rate value is calculated)
 responsive to determining that the error rate value satisfies an error threshold, set the first location of the first layer to the candidate location of the candidate layer; and P. 0040 skip module 134 may determine the FBC of a sector (e.g. sector 109 in block 105) satisfies the error threshold 135, and takes no further action; P. 0044 after determining portions of first block 105 to be skipped, data is written to first block 105 without writing data to the skipped portions indicated by metadata 114
 responsive to determining that the error rate value does not satisfy the error threshold, determine another location of another layer of the memory component for the first location of the first layer. P. 0040-41 If the FBC or syndrome weight of a sector is over the error threshold 1335, the physical address is at-risk of failure. In response to the first sector 109 being determined to be at-risk, the skip module 134 may send corrected data 124 to be stored at a second physical address in a different die; P. 0023 memory device 103 may be a stacked die 3D memory configuration (i.e. storing data in a different die stores it in a different layer of the 3D memory)
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with selecting a candidate location in a candidate layer for the first location, and selecting the candidate layer if its associated error rate value satisfies an error threshold taught by Alrod

The systems of Oh and Alrod are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Oh with Alrod to obtain the invention as recited in claim 20.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al.  (U.S. PGPub No. 2019/0051353) in view of Ravimohan et al. (U.S. PGPub No. 2016/0202910)

Claim 8
Oh does not explicitly state the memory component being byte-addressable. 
Ravimohan (2016/0202910) teaches: 
The method of claim 1, wherein the memory component is byte-addressable. P. 0134 a memory array 142 may use bytes in their physical addresses, to indicate a word line and/or block
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Oh with the memory component being byte-addressable taught by Ravimohan
The motivation being different physical address formats may be used for different memory arrays (See Ravimohan P. 0134)
The systems of Oh and Ravimohan are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
The applicant states on pg. 10 “Oh, however, fails to teach or suggest storing that page data in memory cells at different locations within each layer. While Oh teaches that layers can include memory cells, Oh fails to teach or suggest writing page data to memory cells at different locations for each layer. Oh fails to teach or suggest making any determination as to which memory cells are selected in a layer as a destination for page data to be written to a layer, much less a determination that the selected memory cells in one layer are in a different location than the selected memory cells in a second layer.”
The examiner respectfully notes the applicant’s specification contains no explicit definition for “location”, so the term is given the broadest reasonable interpretation in view of the specification. The examiner is interpreting the claimed “location” to be analogous to a Tile of Oh. Oh FIG. 9 shows a writing pattern that selects different Tiles within different Layers for storing the multiple sub-pages of data. When the host of Oh writes data to memory, the associated logical address is translated into a physical address and then further translated into a second address by layer assignment unit 220 (P. 0078-81). The second address indicates a location within a layer to store sub-region data. Oh further states in P. 0112 that each tile contains memory cells that share the same row and column selection units and in P. 0120 and FIG. 8B that cells within a selected Tile may be selected by the second address. This is analogous to determining a memory cell at a location within a layer. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/STEPHANIE WU/           Examiner, Art Unit 2133    

/SEAN D ROSSITER/           Primary Examiner, Art Unit 2133